UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22219 Wells Fargo Multi-Strategy und I, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:January 31 Date of reporting period:July 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wells Fargo Multi-Strategy und I, LLC Consolidated Financial Statements for the Six Month Period Ended July 31, 2011 (Unaudited) Wells Fargo Multi-Strategy und I, LLC Table of Contents Page Consolidated Statement of Assets, Liabilities and Members’ Capital 1 Consolidated Statement of Operations 2 Consolidated Statements of Changes in Members’ Capital 3 Consolidated Statement of Cash Flows 4 Consolidated Financial Highlights 5 Notes to Consolidated Financial Statements 6 Supplemental Information 10 Financial Statements of Wells Fargo Multi-Strategy 100 Master Fund I, LLC Wells Fargo Multi-Strategy und I, LLC Consolidated Statement of Assets, Liabilities and Members’ Capital As of July 31, 2011 (Unaudited) Assets Investment in Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the "Master Fund") $ Cash and cash equivalents Receivable for investment in the Master Fund sold Investment in the Master Fund paid in advance Total assets Liabilities Payable for Units tendered Subscriptions received in advance Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Units outstanding Members' capital per Unit $ See Notes to Consolidated Financial Statements. 1 Wells Fargo Multi-Strategy und I, LLC Consolidated Statement of Operations For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Net Investment Income/(Loss) Allocated from Master Fund Investment income $ Expenses ) Net investment income/(loss) allocated from Master Fund ) Fund Income Interest 14 Fund Expenses Accounting and administration services fees Directors' fees Professional fees Custody fees Registration fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Allocated from Master Fund Net realized gain from investments Net change in unrealized depreciation on investments ) Total net realized and unrealized loss from investments ) Net decrease in members' capital resulting from operations $ ) See Notes to Consolidated Financial Statements. 2 Wells Fargo Multi-Strategy und I, LLC Consolidated Statements of Changes in Members’ Capital For the Six Month Period Ended July 31, 2011 (Unaudited) For the Year Ended January 31, 2011 Increase/(Decrease) in Members' Capital Operations Net investment loss $ ) $ ) Net realized gain from investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in members' capital resulting from operations ) Capital Transactions Issuance of Units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total increase/(decrease) in members' capital ) Beginning of period End of period $ $ See Notes to Consolidated Financial Statements. 3 Wells Fargo Multi-Strategy und I, LLC Consolidated Statement of Cash Flows For the Period from February 1, 2011 to July 31, 2011 (Unaudited) Cash Provided by Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash provided by operating activities: Decrease in investment in the Master Fund paid in advance Decrease in receivable for investment in the Master Fund sold Increase in accrued expenses and other liabilities Net investment loss allocated from the Master Fund Net realized gain from investments allocated from the Master Fund ) Net change in unrealized depreciation on investments allocated from the Master Fund Purchases of interest in the Master Fund ) Sales of interest in the Master Fund Net cash provided by operating activities Cash Used in Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $(9,353)) Payments on tender of Units (net of change in payable for Units tendered of $1,085,140) ) Net cash used in financing activities ) Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See Notes to Consolidated Financial Statements. 4 Wells Fargo Multi-Strategy und I, LLC Consolidated Financial Highlights For the Period from February 1, 2011 to July 31, 2011 (Unaudited) For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) ) Total from investment operations ) ) Members' capital per Unit at end of period $ Total return (3.40%
